Fourth Court of Appeals
                                     San Antonio, Texas
                                          September 6, 2018

                                        No. 04-18-00588-CV

                                        John M. DONOHUE,
                                             Appellant

                                                   v.

                            Denise MARTINEZ and Martha Donohue,
                                        Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-22527
                             Honorable Peter Sakai, Judge Presiding


                                            ORDER
        This is an attempted pro se appeal of a final judgment and an interlocutory order granting
a plea to the jurisdiction. Appellant is a vexatious litigant subject to a prefiling order.

       On August 28, 2018, pursuant to Chapter 11 of the Texas Civil Practice and Remedies
Code, this court entered an order stating: “[U]nless Appellant shows by no later than ten days
from the date of this order that he has obtained an order from the appropriate administrative
judge granting him permission to bring this appeal, this appeal will be dismissed. See TEX. CIV.
PRAC. & REM. CODE ANN. §§ 11.103(a), 11.1035(b).”

         On September 4, 2018, Appellant filed a “Response to Order Requiring Order from LAJ
and/or Request for Extension of Time,” arguing Chapter 11 does not apply to this appeal because
an appeal is not “new” litigation. Appellant is incorrect. As this court noted in its August 28,
2018 order, Chapter 11 expressly states that it applies to appeals: “A clerk of a court may not file
a litigation, original proceeding, appeal, or other claim presented, pro se, by a vexatious litigant
subject to a prefiling order under Section 11.101 unless the litigant obtains an order from the
appropriate administrative judge described in Section 11.102(a) permitting the filing.” TEX. CIV.
PRAC. & REM. CODE ANN. § 11.103(a) (West 2017) (emphasis added); see also Jackson v.
Vaughn, 546 S.W.3d 913, 916 n.1 (Tex. App.—Amarillo 2018, no pet.) (“The vexatious litigant
statute applies to appeals because it states that the clerk of a court ‘may not file a[n] . . . appeal, .
. . presented, pro se, by a vexatious litigant subject to a prefiling order’ unless the litigant first
obtains permission.”). Therefore, Chapter 11’s prefiling requirement applies to Appellant’s
present appeal, and there is nothing before this court indicating Donohue has the permission of
the local administrative judge to file this appeal.

        Appellant alternatively requests an extension of “twenty working days” to obtain the
local administrative judge’s permission to file this appeal. We deny Appellant’s request in part
and instead grant Appellant an additional ten calendar days to obtain the local administrative
judge’s permission.

       It is therefore ORDERED that unless Appellant shows by no later than ten days from the
date of this order that he has obtained an order from the appropriate administrative judge
granting him permission to bring this appeal, this appeal will be dismissed. See TEX. CIV. PRAC.
& REM. CODE ANN. §§ 11.103(a), 11.1035(b).



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court